Citation Nr: 0629313	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to December 1993.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1994 decision by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the Board issued a decision which, in 
pertinent part, denied the claim for service connection for a 
sleep disorder.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 1998, the Court vacated the Board's 
decision as to that issue and remanded the issue to the Board 
for further action consistent with a Joint Motion for Remand 
(Joint Motion) by the parties.  Thereafter, in July 1999, 
December 2000 and August 2004, the matter on appeal was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


REMAND

The veteran claims that she currently has a sleep disorder 
that is related to her military service.  Historically, the 
Board notes that during a January 1994 VA psychiatric 
examination, the appellant reported that she was taking 
medication for insomnia.  The Axis I diagnoses included sleep 
disorder, post-traumatic stress disorder (PTSD), major 
depression and alcohol abuse, in partial remission.  The VA 
examiner noted the following Axis IV findings: "5/6 chronic, 
witness to homicide, rape.  2/6 acute, discharge from 
military, marital conflicts."  The VA examiner recommended 
obtaining a sleep deprived electroencephalogram, sleep 
studies, thyroid function tests, and possibly an 
endocrinology work-up.  It was noted that, although not 
required for a definitive diagnosis at that time, such tests 
would help in ruling out organic causes of the veteran's 
symptoms.  

By a November 1997 decision the Board denied service 
connection for a sleep disorder.  The Board noted that there 
were no objective findings of a sleep disorder diagnosis 
during the veteran's period of active duty.  The Board also 
found that although sleep difficulty was reported on VA 
psychiatric examination in January 1994, the Axis I diagnosis 
of a sleep disorder was considered to be part of the Axis I 
diagnoses of PTSD and major depression, and was not shown to 
be related to the veteran's period of active duty. 

In the Joint Motion endorsed by the Court's December 1998 
Order, it was agreed that the Board's conclusion that the 
veteran's sleep disorder was part of the Axis I diagnosis of 
PTSD and major depression and not related to the veteran's 
period of active duty was not adequately supported by the 
evidence of record.  It was noted that on VA psychiatric 
examination in January 1994, four different Axis I disorders, 
including a sleep disorder were diagnosed.  In view of these 
circumstances, the parties agreed that the Board reached a 
medical conclusion that was not supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  It was further noted that the Board's decision 
lacked any discussion of the etiological factors listed by 
the VA examiner on Axis IV.

Thereafter, the veteran underwent additional VA examinations.  
A February 2000 VA psychiatric examination report notes that 
none of the studies recommended on 1994 VA examination were 
conducted except the electroencephalogram, which was 
reportedly normal.  Mental status examination revealed that 
"content of thoughts seems to indicate a sleeping-type of 
disorder that has been in existence now for a while."  
However, elsewhere in the report it was noted that the 
veteran's "sleeping problems don't seem to fit into any 
specific sleep disorder," and the diagnoses, which were PTSD 
and a personality disorder, did not include a sleep disorder.  
A November 2003 VA respiratory examiner specifically 
addressed the veteran's problems sleeping and the reasons 
that additional sleep study testing is not necessary.  While 
the examiner appeared to rule out a cerebral, organic, or 
respiratory cause, the examiner did not provide an opinion as 
to the likelihood that any sleep disorder was of service 
onset, and did not comment on the significance of the 
February 2000 examination notations.  
Most recently, a March 2005 VA respiratory examiner found 
that the veteran's sleep disorder is not organic in nature; 
rather, the sleep disorder is of a psychiatric nature 
(specifically, due to PTSD) and is of service onset.  The 
basis for this opinion is unclear, inasmuch as the record 
does not show that the veteran was exposed to a stressor 
event during service (and service connection for PTSD has 
been denied).  Consequently, clarification of the opinion 
should have been sought, but was not.  Hence, the matter must 
now be remanded, again, for such clarification.  

The Board recognizes that this case was remanded on three 
prior occasions, and sincerely regrets the further delay.  
However, because the medical evidence now presented is not 
adequate for proper consideration of the claim/appeal, the 
case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist (because 
the medical evidence now shows that any 
sleep disorder is psychiatric, not 
organic, in nature) to determine whether 
she currently has a sleep disorder which 
is of service onset.  The veteran's claims 
folder, to include a copy of this remand, 
must be available to, and reviewed by the 
examiner in conjunction with the 
examination.  As the March 2005 VA 
examiner related the claimed sleep 
disorder to a diagnosis of PTSD, the RO 
must advise the examiner of its findings 
regarding stressor events in service.  A 
detailed history of pertinent symptoms 
should be obtained from the veteran, and 
any indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner should opine as to the likelihood 
that the veteran has a sleep disorder 
which is of service onset.  All findings 
and conclusions should be reported in 
detail, and the report must include an 
explanation of the rationale for all 
opinions given.  If the opinion is (as on 
March 2005 VA examination) that the 
veteran has a sleep disorder that is 
psychiatric in nature and due to PTSD, the 
examiner must identify the verified 
stressor in service on which the diagnosis 
of PTSD is based.  The examiner must 
reconcile comment on (reconcile the 
opinions given with) the opinions provided 
by the January 1994, February 2000, 
November 2003 and March 2005 VA examiners.  

2.  The RO should ensure that the 
development sought above is completed (and 
arrange for any further development that 
might be suggested by the results of that 
ordered above).  Then the RO should 
readjudicate the claim for service 
connection for a sleep disorder.  If it 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


